Citation Nr: 1034484	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-28 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims for service connection for PTSD.  In April 2010, the 
Veteran testified before the Board at a hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

The Veteran contends that his PTSD is the result of a sexual 
assault in service.  Specifically, he contends that while in 
service, he became close friends with another serviceman, a 
captain, he met through working at the local theater.  At one 
point, the captain stated that he was bisexual, and the Veteran 
made it clear that he was heterosexual.  Then, at a Halloween 
party in 1968, the Veteran consumed a considerable amount of 
alcohol, at which time the captain tried to kiss him.  The 
Veteran pulled away, but then passed out.  When he awoke, he was 
in bed with the captain who was fondling him.  He rolled away and 
in the morning felt afraid of the events and left the captain's 
apartment.  The Veteran contends that after the incident, he 
noticed a stark change in his mental well being.  He felt 
nervous, anxious, and paranoid, and disliked being near others or 
authority figures.  He soon after married an older woman, and the 
captain was the best man at his wedding.  He contends that the 
captain tried to get in contact with him, but that he ran from 
his advances and the two stopped communicating.  He contends that 
later on there was an investigation by the Office of Special 
Investigations (OSI) with regard to the captain and he at that 
time reported the sexual assault.  He contends that the officer 
then "disappeared" and was most likely removed from the base.  
He contends that since the assault, he has had many broken 
relationships, and has suffered from symptoms including distrust 
of others, nightmares, flashbacks of the incident, angry 
outbursts, anxiety, isolating behavior, claustrophobia, trouble 
sleeping, and trouble being around any homosexual male.  He has 
experienced thoughts of harming others, hatred towards himself, 
anxiety, crying spells, and trouble holding a job. 

The Veteran's service personnel records are silent as to any 
allegations of sexual harassment.  Those records reflect only 
that the Veteran received favorable performance reviews 
throughout his service and show his ability to work well with 
others, his effectiveness at his job, and that he was held in 
high regard by his superiors for his work.  Additionally, the 
Veteran's service medical records do not show any complaints, 
findings, or symptoms of personal assault.  Responses from the 
National Personnel Records Center (NPRC) in February 2006 and 
from the Department of the Air Force in February 2007 indicate 
that because OSI investigative records are maintained for only 15 
years due to protocol, any records associated with an 
investigation that occurred in 1968 or 1969 would have been 
destroyed.  

On April 2005 VA psychiatric examination, the first post-service 
medical record in the claims file, the Veteran denied any 
previous psychiatric treatment.  He reported symptoms such as 
insomnia secondary to nightmares, intrusive memories, exaggerated 
startle response, paranoid ideation about supervisors and others 
in authority, angry outbursts, irritability, poor concentration, 
hypervigilence, suspiciousness of his spouse's fidelity, 
extremely uncomfortable responses to reminders of the stressor, 
feeling mistreated by others, and bearing grudges for lengthy 
periods of time.  He reported that when he was in service, he was 
the victim of a sexual assault, at which time he was fondled by a 
captain while intoxicated and attempting to sleep at a party.  He 
reported that he had worked many years since service as a 
corporate trainer, but that when his new supervisor was found to 
be homosexual, he "crashed and burned" and took a job instead 
as a seasonal park ranger.  After conducting mental status 
examination, the examiner determined that the Veteran met the 
DSM-IV criteria for PTSD based upon the in-service sexual 
assault.  The examiner diagnosed the Veteran with PTSD and a 
panic disorder and concluded that the Veteran's PTSD was as least 
as likely as not caused by or the result of the sexual 
molestation that occurred while on active duty.  
In July 2006, the same VA examiner conducted a second examination 
in order to determine whether there was further evidence of a 
stressor upon which to base the PTSD diagnosis.  The Veteran 
reported that he did not have any further stressor to offer at 
that time.  He reported that since the last examination, he felt 
more irritable and edgy.  The examiner found no significant 
changes since the last examination or new stressor on which to 
base the diagnosis of PTSD.  The diagnosis was that time was 
PTSD, panic disorder, and paranoid personality disorder. 

In May 2007, the Veteran submitted a statement completed by the 
woman who had allegedly reported the captain to OSI.  In her 
statement, she recalled that the Veteran and the captain kept 
close company and appeared to be "two guys hanging out."  She 
recalled that at the night of the Halloween party, the punch was 
"spiked" and that everyone was drinking heavily.  She stated 
that the captain was offering the Veteran many drinks that night.  
She recalled that after the party, she noticed that the two men 
were never together, and that she had since learned from the 
Veteran what had happened at the party.  She recalled the OSI 
investigation concerning the captain and agreed that shortly 
thereafter, he was either transferred or discharged from service.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  In this 
case, the Board finds that the April 2005 VA examination is 
inadequate because the examiner did not provide a rationale as to 
why the Veteran's current PTSD is related to the in-service 
stressor.  It is additionally questionable whether the examiner 
thoroughly reviewed the claims file, as the examiner did not 
reference the rather lengthy chronology of events that surrounded 
the claimed stressor, or how the stressor was related to the 
Veteran's current symptoms as described in the Veteran's many lay 
statements submitted throughout the appeal period.  If an 
examiner does not provide a rationale for the opinion, that 
weighs against the probative value of the opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  In order to make an accurate 
assessment of the Veteran's entitlement to service connection for 
his disability, it is necessary to have a medical opinion 
discussing the etiology of his disability and its relationship 
with his service based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate rationale.  
Therefore, the Board finds that an examination and opinion is 
necessary in order to fairly decide the merits of the Veteran's 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination with an examiner 
other than the one who conducted the April 
2005 and July 2006 examinations, for the 
purpose of ascertaining whether the 
Veteran's psychiatric disability is 
etiologically related to his active 
service.  The claims folder must be made 
available and reviewed by the examiner.  
All indicated testing should be conducted.  

a)  The examiner must opine as to 
whether the evidence indicates 
that the claimed in-service 
personal assault occurred.  The 
examiner should specify whether 
any behavioral changes in service 
were indicative of the occurrence 
of a personal assault.  

b)  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether the alleged 
stressor was sufficient to 
produce PTSD and if so, whether 
the alleged stressor involved 
actual or threatened death or 
serious injury , or a threat to 
the physical integrity of the 
Veteran or others pusruant to 
DSM-IV; (2) whether each 
diagnostic criterion to support 
the diagnosis of PTSD pursuant to 
DSM-IV has been satisfied; and 
(3) whether there is a link 
between the current 
symptomatology and the in-service 
stressors sufficient to produce 
PTSD.  In offering these 
assessments, the examiner must 
acknowledge and comment on the 
lay evidence.  Any opinions 
expressed by the examiner must be 
accompanied by a complete 
rationale.

c)  If the examination results in 
a psychiatric diagnosis other 
than PTSD, the examiner should 
offer an opinion as to the 
etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any currently 
demonstrated psychiatric 
disorder, other than PTSD, is 
etiologically related to the 
appellant's active duty.  Again, 
in offering the opinions, the 
examiner must acknowledge and 
comment on the lay evidence.

2.   Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 

Claims for development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).






 Department of Veterans Affairs


